


FOURTH AMENDMENT TO CREDIT AGREEMENT
THIS FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Fourth Amendment Agreement”)
dated as of April 29, 2015 (the “Amendment Closing Date”) is entered into among
SHILOH INDUSTRIES, INC., a Delaware corporation (the “Company”), SHILOH HOLDINGS
NETHERLANDS B.V., a besloten vennootschap met beperkte aansprakelijkheid
organized under the laws of the Netherlands (the “Dutch Borrower” and together
with the Company, each a “Borrower” and collectively, the “Borrowers”), the
Guarantors party hereto, the Lenders party hereto and BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender, Dutch Swing Line Lender and an L/C
Issuer.
RECITALS
WHEREAS, the Company, the Guarantors, the Lenders and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer entered into that certain
Credit Agreement dated as of October 25, 2013 (as amended by that certain First
Amendment to Credit Agreement dated as of December 30, 2013, that certain Second
Amendment to Credit Agreement dated as of June 26, 2014, that certain Third
Amendment to Credit Agreement dated as of September 29, 2014 and as otherwise
amended, supplemented or modified, the “Existing Credit Agreement”);
WHEREAS, the Borrowers have requested that the Lenders make certain amendments
and modifications to the Existing Credit Agreement; and
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
1.Defined Terms. Capitalized terms used but not otherwise defined herein have
the meanings assigned to them in the Existing Credit Agreement or the Amended
Credit Agreement (as defined below), as the context may require.
2.Amendments. The Existing Credit Agreement is hereby amended (as so amended by
this Fourth Amendment Agreement, the “Amended Credit Agreement”) as follows:
(a)    The following definitions are hereby added to Section 1.01 of the
Existing Credit Agreement in appropriate alphabetical order to read as follows:
“Fourth Amendment Effective Date” means April 29, 2015.


“Incremental Amount” means TWENTY-FIVE MILLION DOLLARS ($25,000,000); provided,
that, if upon giving Pro Forma Effect to any increase in the Aggregate Revolving
A Commitments pursuant to Section 2.02(f) (and assuming for purposes of such
calculation that such increase is fully drawn) the Consolidated Leverage Ratio
would be less than 3.00 to 1.0 as of the most recent fiscal quarter end for
which the Company was required to deliver financial statements pursuant to
Section 7.01(a) or (b), the “Incremental Amount” shall instead be ONE HUNDRED
MILLION DOLLARS ($100,000,000).


“Leverage Increase Period” has the meaning set forth in Section 8.11(a).


(b)    The pricing grid in the definition of “Applicable Rate” in Section 1.01
of the Existing Credit Agreement is hereby amended to read as follows:




--------------------------------------------------------------------------------







 
Pricing Tier
Consolidated Leverage Ratio
Commitment Fee
Letter of Credit Fee
Eurocurrency Rate Loans
Base Rate Loans
  
1
>3.50 to 1.00
0.50%
3.00%
3.00%
2.00%
 
2
< 3.50 to 1.00
but 
>3.25 to 1.00
0.45%
2.75%
2.75%
1.75%
 
3
< 3.25 to 1.00
but
> 3.00 to 1.00
0.40%
2.50%
2.50%
1.50%
 
4
< 3.00 to 1.00
but
> 2.50 to 1.00
0.35%
2.25%
2.25%
1.25%
 
5
< 2.50 to 1.00
but
> 2.00 to 1.00
0.35%
2.00%
2.00%
1.00%
 
6
< 2.00 to 1.00
but
> 1.50 to 1.00
0.30%
1.75%
1.75%
0.75%
 
7
< 1.50 to 1.00
but
> 1.00 to 1.00
0.25%
1.50%
1.50%
0.50%
 
8
< 1.00 to 1.00
0.20%
1.25%
1.25%
0.25%



(c)    The penultimate sentence in the definition of “Applicable Rate” in
Section 1.01 of the Existing Credit Agreement is hereby amended to read as
follows:


The Applicable Rate in effect from the Fourth Amendment Effective Date to the
first Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 7.02(b) for the fiscal period ending April 30,
2015 shall be determined based upon Pricing Tier 1.


(d)    The reference to “Section 2.04(g)” in the definition of “Auto Borrow
Agreement” is hereby amended to read “Section 2.04(b)(ii)”.


(e)    Clause (b) in the definition of “Change of Control” in Section 1.01 of
the Existing Credit Agreement is hereby amended to read as follows:


(b)    during any period of twenty-four (24) consecutive months, a majority of
the members of the board of directors or other equivalent governing body of the
Company cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or


(f)    The definition of “Consolidated EBITDA” in Section 1.01 of the Existing
Credit




--------------------------------------------------------------------------------




Agreement is hereby amended to read as follows:


“Consolidated EBITDA” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to (a) Consolidated Net
Income for such period plus (b) the following (without duplication) to the
extent deducted in calculating such Consolidated Net Income: (i) Consolidated
Interest Charges for such period, (ii) the provision for federal, state, local
and foreign income taxes payable by the Company and its Subsidiaries for such
period, (iii) consolidated depreciation and amortization expense for such
period, (iv) all non-cash charges or expenses for such period (excluding any
non-cash charges or expenses related to accounts receivable) that do not
represent a cash item in such period or any future period, (v) non-cash stock
based employee compensation expenses for such period, (vi) to the extent not
capitalized, fees, costs and expenses (including appraisal costs and fees) for
such period related to the closing of this Agreement and any amendment, consent
or waiver related thereto, all as determined in accordance with GAAP, (vii)
non-recurring cash charges or expenses for such period, provided that the
aggregate amount of all such non-recurring cash charges or expenses added back
pursuant to this clause (vii) shall not exceed $2,500,000 during the term of
this Agreement and (viii) to the extent not capitalized, transaction fees, costs
and expenses for such period in connection with any public offering of debt
securities (whether or not consummated), provided that the aggregate amount of
all such transaction fees, costs and expenses added back pursuant to this clause
(viii) shall not exceed $6,000,000 during the term of this Agreement, minus (c)
the following (without duplication) to the extent included in calculating such
Consolidated Net Income, (i) all non-cash income or gains for such period and
(ii) all federal, state, local and foreign income tax credits of the Company and
its Subsidiaries during such period, all as determined in accordance with GAAP,
plus (d) cost savings (net of realized benefits) projected by the Company in
good faith to be realized as a result of any Permitted Acquisition and incurred
within twelve (12) months after consummation of such Permitted Acquisition, to
the extent approved by the Administrative Agent in its reasonable discretion.


(g)    Clause (a) in the definition of “Cumulative Credit” in Section 1.01 of
the Existing Credit Agreement is hereby amended to read as follows:


(a)    $20,000,000, plus
(h)    Clause (e) in the definition of “Permitted Acquisitions” in Section 1.01
of the Existing Credit Agreement is hereby amended to read as follows:


(e) the Company shall have delivered to the Administrative Agent a Pro Forma
Compliance Certificate demonstrating that, upon giving effect to such
Acquisition on a Pro Forma Basis, (i) the Loan Parties would be in compliance
with the financial covenants set forth in Section 8.11 as of the most recent
fiscal quarter end for which the Company was required to deliver financial
statements pursuant to Section 7.01(a) or (b), (ii) the Consolidated Leverage
Ratio is at least 0.25 less than the ratio required to be maintained at such
time by Section 8.11(a) and (iii) the Consolidated Leverage Ratio is less than
3.00 to 1.0,


(i)    Clause (c) in the definition of “Request for Credit Extension” in Section
1.01 of the Existing Credit Agreement is hereby amended to read as follows:


(c) with respect to a Swing Line Loan at any time an Auto Borrow Agreement is
not in effect, a Swing Line Loan Notice and


(j)    The introductory paragraph of Section 2.02(f) of the Existing Credit
Agreement is hereby




--------------------------------------------------------------------------------




amended to read as follows:


(f)    The Company may at any time and from time to time, upon prior written
notice by the Company to the Administrative Agent, increase the Aggregate
Revolving A Commitments (but not the Letter of Credit Sublimit, the Swing Line
Sublimit or the Alternative Currency Sublimit) by a maximum aggregate amount of
up to the Incremental Amount with additional Revolving A Commitments from any
existing Lender with a Revolving A Commitment or new Revolving A Commitments
from any other Person selected by the Company and acceptable to the
Administrative Agent and the L/C Issuer; provided, that:


(k)    Section 2.04(a) of the Existing Credit Agreement is hereby amended to
read as follows:


(a)    Swing Line Facility. Subject to the terms and conditions set forth herein
and in the Auto Borrow Agreement then in effect, the Swing Line Lender, in
reliance upon the agreements of the other Lenders set forth in this Section
2.04, may in its sole discretion, subject to the terms of any Auto Borrow
Agreement, make loans (each such loan, a “Swing Line Loan”) to the Company in
Dollars from time to time on any Business Day during the Availability Period in
an aggregate amount not to exceed at any time outstanding the amount of the
Swing Line Sublimit; provided, however, that (x) after giving effect to any
Swing Line Loan, (i) the Total Revolving A Outstandings shall not exceed the
Aggregate Revolving A Commitments, and (ii) the Revolving A Credit Exposure of
any Lender shall not exceed such Lender’s Revolving A Commitment, (y) the
Company shall not use the proceeds of any Swing Line Loan to refinance any
outstanding Swing Line Loan, and (z) the Swing Line Lender shall not be under
any obligation to make any Swing Line Loan if it shall determine (which
determination shall be conclusive and binding absent manifest error) that it
has, or by such Credit Extension may have, Fronting Exposure. Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Company may borrow under this Section 2.04, prepay under Section 2.05, and
reborrow under this Section 2.04. Each Swing Line Loan shall be a Base Rate
Loan; provided however, that if the Auto Borrow Agreement is in effect, the
Swing Line Lender may, at its discretion, provide for an alternate rate of
interest on Swing Line Loans under the Auto Borrow Agreement with respect to any
Swing Line Loans for which the Swing Line Lender has not requested that the
Revolving A Lenders fund Revolving A Loans to refinance, or to purchase and fund
risk participations in, such Swing Line Loans pursuant to Section 2.04(c)).
Immediately upon the making of a Swing Line Loan, each Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase from the
Swing Line Lender a risk participation in such Swing Line Loan in an amount
equal to the product of such Lender’s Applicable Percentage times the amount of
such Swing Line Loan.


(l)    Section 2.04(b) of the Existing Credit Agreement is hereby amended to
read as follows:


(b)    Borrowing Procedures.


(i)    At any time an Auto Borrow Agreement is not in effect, each Borrowing of
Swing Line Loans shall be made upon the Company’s irrevocable notice to the
Swing Line Lender and the Administrative Agent, which may be given by: (A)
telephone or (B) a Swing Line Loan Notice; provided that any telephonic notice
must be confirmed immediately by delivery to the Swing Line Lender and the
Administrative Agent of a Swing Line Loan Notice. Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum principal amount of $100,000, and (ii) the
requested borrowing date, which shall be a Business Day. Promptly after receipt
by the Swing Line Lender of any telephonic Swing Line Loan Notice, the Swing
Line Lender will confirm with the Administrative Agent




--------------------------------------------------------------------------------




(by telephone or in writing) that the Administrative Agent has also received
such Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof.
Unless the Swing Line Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Lender) prior to
2:00 p.m. on the date of the proposed Borrowing of Swing Line Loans (A)
directing the Swing Line Lender not to make such Swing Line Loan as a result of
the limitations set forth in the first proviso to the first sentence of Section
2.04(a), or (B) that one or more of the applicable conditions specified in
Article V is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Company.


(ii)    In order to facilitate the borrowing of Swing Line Loans, the Company
and the Swing Line Lender may mutually agree to, and are hereby authorized to,
enter into an Auto Borrow Agreement in form and substance satisfactory to the
Administrative Agent and the Swing Line Lender (the “Auto Borrow Agreement”)
providing for the automatic advance by the Swing Line Lender of Swing Line Loans
under the conditions set forth in such agreement, which shall be in addition to
the conditions set forth herein. At any time an Auto Borrow Agreement is in
effect, the requirements for Borrowings of Swing Line set forth in the
immediately preceding paragraph shall not apply, and all Borrowings of Swing
Line Loans shall be made in accordance with the Auto Borrow Agreement; provided
that any automatic advance made by Bank of America in reliance of the Auto
Borrow Agreement shall be deemed a Swing Line Loan as of the time such automatic
advance is made notwithstanding any provision in the Auto Borrow Agreement to
the contrary. For purposes of determining the Total Revolving Outstandings at
any time during which an Auto Borrow Agreement is in effect, the Outstanding
Amount of all Swing Line Loans shall be deemed to be the amount of the Swing
Line Sublimit. For purposes of any Borrowing of Swing Line Loans pursuant to the
Auto Borrow Agreement, all references to Bank of America in the Auto Borrow
Agreement shall be deemed to be a reference to Bank of America, in its capacity
as Swing Line Lender hereunder.


(m)    Section 2.04(g) of the Existing Credit Agreement is hereby deleted in its
entirety.


(n)    The introductory proviso in Section 2.05(a)(ii) of the Existing Credit
Agreement is hereby amended in its entirety to read as follows:


At any time the Auto Borrow Agreement is not in effect, the Company may, upon
notice to the Swing Line Lender pursuant to delivery to the Swing Line Lender of
a Notice of Loan Prepayment (with a copy to the Administrative Agent), at any
time or from time to time, voluntarily prepay Swing Line Loans in whole or in
part without premium or penalty;


(o)    Section 2.06(b) of the Existing Credit Agreement is hereby amended to
read as follows:


(b)    Mandatory Reductions.
    
(i)    If after giving effect to any reduction or termination of Revolving A
Commitments under this Section 2.06, the Letter of Credit Sublimit, the Swing
Line Sublimit or the Alternative Currency Sublimit exceeds the Aggregate
Revolving A Commitments at such time, the Letter of Credit Sublimit, the Swing
Line Sublimit or the Alternative Currency Sublimit, as the case may be, shall be
automatically reduced by the amount of such excess. If after giving effect to
any reduction or termination of




--------------------------------------------------------------------------------




Revolving B Commitments under this Section 2.06, the Dutch Swing Line Sublimit
exceeds the Aggregate Revolving B Commitments at such time, the Dutch Swing Line
Sublimit shall be automatically reduced by the amount of such excess.


(ii)    Notwithstanding anything to the contrary contained herein, the Aggregate
Revolving A Commitments shall be automatically and permanently reduced on the
dates set forth below and in the amounts corresponding to such dates:


Reduction Date        Reduction Amount
April 30, 2016         $3,263,888.89
April 30, 2017         $4,895,833.33
April 30, 2018         $4,895,833.33
April 30, 2019        $6,527,777.78


Schedule 2.01 shall be deemed revised to reflect any decrease in the Aggregate
Revolving A Commitments pursuant to this Section 2.06(b)(ii). It is understood
and agreed that the Company will make any prepayments required by Section
2.05(b)(i)(A) in connection with any such reduction.


(iii)    Notwithstanding anything to the contrary contained herein, the
Aggregate Revolving B Commitments shall be automatically and permanently reduced
on the dates set forth below in the amounts corresponding to such dates:


Reduction Date        Reduction Amount
April 30, 2016        $1,736,111.11
April 30, 2017        $2,604,166.67
April 30, 2018         $2,604,166.67
April 30, 2019         $3,472,222.22


Schedule 2.01 shall be deemed revised to reflect any decrease in the Aggregate
Revolving B Commitments pursuant to this Section 2.06(b)(iii). It is understood
and agreed that the Dutch Borrower will make any prepayments required by Section
2.05(b)(i)(B) in connection with any such reduction.


(p)    Section 2.07(b) of the Existing Credit Agreement is hereby amended to
read as follows:


(b)    Swing Line Loans. At the time the Auto Borrow Agreement is in effect, the
Swing Line Loans shall be repaid in accordance with the terms of the Auto Borrow
Agreement. At any time the Auto Borrow Agreement is not in effect, the Company
shall repay each Swing Line Loan on the earliest to occur of (i) the date within
one (1) Business Day of demand therefor by the Swing Line Lender, (ii) the date
thirty (30) Business Days after such Swing Line Loan is made and (iii) the
Maturity Date.


(q)    Clause (iii) in Section 2.08(a) of the Existing Credit Agreement is
hereby amended to read as follows:


(iii) each Swing Line Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Rate, or, if an Auto Borrow Agreement is in
effect, at a rate per annum provided by the Swing Line Lender and






--------------------------------------------------------------------------------




(r)    Section 5.02(c) of the Existing Credit Agreement is hereby amended to
read as follows:


(c)    The Administrative Agent and, if applicable, the L/C Issuer, the Swing
Line Lender, if no Auto Borrow Agreement is then in effect, and/or the Dutch
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.


(s)    The last paragraph in Section 5.02 of the Existing Credit Agreement is
hereby amended to read as follows:


Each Request for Credit Extension submitted by a Borrower and each Borrowing of
Swing Line Loans pursuant to an Auto Borrow Agreement shall be deemed to be a
representation and warranty that the conditions specified in Sections 5.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.


(t)    Section 8.02 of the Existing Credit Agreement is hereby amended to delete
the text “and” at the end of clause (l) thereof, to replace the “.” at the end
of clause (m) with “; and” and to add a new clause (n) immediately following
clause (m) to read as follows:


(n)    Investments made by the Company in the Dutch Borrower, in an aggregate
amount not to exceed $25,000,000, so long as one hundred percent (100%) of the
proceeds of such Investments are used by the Dutch Borrower to repay Revolving B
Loans on the date such Investments are made.


(u)    Section 8.11(a) of the Existing Credit Agreement is hereby amended to
read as follows:


(a)    Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of
the end of any fiscal quarter of the Company to be greater than the ratio set
forth below corresponding to such fiscal quarter:        


Calendar Year
January 31
April 30
July 31
October 31
2015
N/A
4.00 to 1.0
4.00 to 1.0
4.00 to 1.0
2016
3.75 to 1.0
3.75 to 1.0
3.50 to 1.0
3.50 to 1.0
2017
3.25 to 1.0
3.25 to 1.0
3.00 to 1.0
3.00 to 1.0
2018
3.00 to 1.0
3.00 to 1.0
3.00 to 1.0
3.00 to 1.0
Thereafter
3.00 to 1.0
3.00 to 1.0
3.00 to 1.0
3.00 to 1.0

 
(v)    Section 11.06(b)(i)(C) of the Existing Credit Agreement is hereby deleted
in its entirety.


(w)    Section 11.06(b)(v) of the Existing Credit Agreement is hereby amended to
read as follows:


(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
the Company or any of the Company’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), (C) to a natural Person or (D) solely with respect to an
assignment of the Revolving B Commitments and/or Revolving B Loans, to a Person
that does not qualify as a professional market party within the meaning of the
Dutch Act on financial supervision (Wet op het financieel toezicht), or to a
Person that forms part of the term “public” within the meaning of the Capital
Requirements Regulation (EU/575/2013)).




--------------------------------------------------------------------------------






(x)    Exhibit E to the Existing Credit Agreement is hereby amended to read as
provided on Exhibit E attached hereto.


1.Conditions Precedent. This Fourth Amendment Agreement shall become effective
upon satisfaction of the following conditions precedent:
(a)Fourth Amendment Agreement: Receipt by the Administrative Agent of
counterparts of this Fourth Amendment Agreement executed by the Borrowers, the
Guarantors party hereto and the Required Lenders.
(b)Organization Documents, Resolutions, Etc.: Receipt by the Administrative
Agent of the following, each of which shall be originals, certified copies or
facsimiles (followed promptly by originals), in form and substance reasonably
satisfactory to the Administrative Agent and its legal counsel:
(i)certificates of Responsible Officers of each Loan Party certifying (x) copies
of the Organization Documents of such Loan Party to be true and correct as of
the Amendment Closing Date, in each case in form and substance satisfactory to
the Administrative Agent or (y) that no changes, amendments or other
modifications have been made to the Organization Documents of such Loan Party
since the Closing Date, the Third Amendment Effective Date or the date such Loan
Party became a Loan Party, as applicable;
(ii)such certificates of resolutions or other action and/or other certificates
of Responsible Officers of each Loan Party as the Administrative Agent may
reasonably require evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Fourth Amendment Agreement and the transactions
contemplated hereby;
(iii)such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized, formed or
incorporated, and is validly existing, in good standing (to the extent
applicable) and qualified to engage in business in its state of organization,
formation or incorporation, in each case in form and substance satisfactory to
the Administrative Agent; and
(iv)in respect of the Dutch Borrower:


(A)    an up-to-date extract from the Dutch trade register (handelsregister)
relating to it dated no earlier than 15 Business Days prior to the Amendment
Closing Date; and
(B)    a copy of a resolution of its board of managing directors approving the
execution of, and the terms of, and the transactions contemplated by, this
Fourth Amendment Agreement.


(a)No Material Adverse Change. There shall not have occurred a material adverse
change since October 31, 2014 in the business, assets, income, properties,
liabilities (actual or contingent), operations, condition (financial or
otherwise) or prospects of the Company and its Subsidiaries, taken as a whole.
(b)Litigation. There shall not exist any action, suit, investigation or
proceeding pending or threatened in any court or before an arbitrator or
Governmental Authority that could reasonably be expected to have a Material
Adverse Effect.
(c)Closing Certificate. Receipt by the Administrative Agent of a certificate
signed by a Responsible Officer of the Company certifying that (i) the
conditions specified in Sections 3(c) and (d) of this Fourth Amendment Agreement
and Sections 5.02(a) and (b) of the Amended Credit Agreement have been satisfied
and (ii) the Company and its Subsidiaries (after giving effect to this Fourth
Amendment Agreement and the transactions contemplated hereby) are Solvent on a
consolidated basis.




--------------------------------------------------------------------------------




(d)Fees. Receipt by the Administrative Agent, the Joint Lead Arrangers and the
Lenders of any fees required to be paid on or before the Amendment Closing Date.
(e)Attorney Costs. Unless waived by the Administrative Agent, the Borrowers
shall have paid all reasonable fees, charges and disbursements of counsel to the
Administrative Agent to the extent invoiced prior to the Amendment Closing Date.


4. FATCA. For purposes of determining withholding Taxes imposed under FATCA,
from and after the effective date of this Fourth Amendment Agreement, the
Company and the Administrative Agent shall treat (and the Lenders hereby
authorize the Administrative Agent to treat) the Loans as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).


5.Miscellaneous.
    
a.The parties hereto agree that, on the Amendment Closing Date, the following
transactions shall be deemed to occur automatically, without further action by
any party hereto: (i) all Obligations under the Existing Credit Agreement
outstanding on the Amendment Closing Date shall in all respects be continuing
and shall be deemed to be Obligations outstanding under the Amended Credit
Agreement, (ii) the Guaranties made to the Lenders, the Swap Banks and the
Treasury Management Banks pursuant to the Existing Credit Agreement shall remain
in full force and effect with respect to the Obligations and are hereby
reaffirmed and (iii) the Collateral Documents and the Liens created in
connection with the Existing Credit Agreement shall remain in full force and
effect with respect to the Obligations and are hereby reaffirmed. The parties
hereto further acknowledge and agree that this Fourth Amendment Agreement
constitutes an amendment to the Existing Credit Agreement made under and in
accordance with the terms of Section 11.01 of the Existing Credit Agreement.


b.Except as expressly set forth herein, this Fourth Amendment Agreement shall
not by implication or otherwise limit, impair, constitute a waiver of, or
otherwise affect the rights and remedies of the Lenders, the Administrative
Agent, the L/C Issuers, the Swing Line Lender, the Dutch Swing Line Lender or
the Lenders under the Existing Credit Agreement or any other Loan Document, and
shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Existing
Credit Agreement or any other Loan Document, all of which, as amended,
supplemented or otherwise modified hereby, are ratified and affirmed in all
respects and shall continue in full force and effect. Nothing herein shall be
deemed to entitle any Loan Party to a consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Existing Credit Agreement, the Amended
Credit Agreement or any other Loan Document in similar or different
circumstances. This Fourth Amendment Agreement shall constitute a Loan Document.


c.Each Guarantor party hereto (i) hereby acknowledges and consents to all of the
terms and conditions of this Fourth Amendment Agreement, (ii) affirms all of its
obligations under the Loan Documents and (iii) agrees that this Fourth Amendment
Agreement and all documents executed in connection herewith do not operate to
reduce or discharge its obligations under the Existing Credit Agreement, the
Amended Credit Agreement or the other Loan Documents.


d.The Borrowers and the Guarantors party hereto hereby represent and warrant as
follows:






CHAR1\1405778v9
CHAR1\1405778v9
CHAR1\1405778v9




--------------------------------------------------------------------------------




(i)Each of the Loan Parties has taken all necessary action to authorize the
execution, delivery and performance of this Fourth Amendment Agreement.
(ii)This Fourth Amendment Agreement has been duly executed and delivered by the
Loan Parties and constitutes each of the Loan Parties’ legal, valid and binding
obligations, enforceable in accordance with its terms, except as such
enforceability may be subject to (A) bankruptcy, insolvency, reorganization,
fraudulent conveyance or transfer, moratorium or similar laws affecting
creditors’ rights generally and (B) general principles of equity (regardless of
whether such enforceability is considered in a proceeding at law or in equity).
(iii)No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Fourth Amendment Agreement, other
than (A) those that have already been obtained and are in full force and effect,
(B) filings to perfect the Liens created by the Collateral Documents, (C) those
approvals, consents, exemptions, authorizations, actions, notices or filings
described in the Collateral Documents and (D) those approvals, consents,
exemptions, authorizations, actions, notices or filings, to the extent that the
failure to obtain the same could not reasonably be expected to have a Material
Adverse Effect.


e. The Loan Parties represent and warrant to the Lenders that (i) the
representations and warranties of the Loan Parties set forth in Article VI of
the Amended Credit Agreement and in each other Loan Document are true and
correct in all material respects (or, if any such representation or warranty is
qualified by materiality or Material Adverse Effect, it shall be true and
correct in all respects) as of the date hereof with the same effect as if made
on and as of the date hereof, except to the extent such representations and
warranties expressly relate solely to an earlier date, in which case they shall
be true and correct in all material respects (or, if any such representation or
warranty is qualified by materiality or Material Adverse Effect, it shall be
true and correct in all respects) as of such earlier date and (ii) no event has
occurred and is continuing which constitutes a Default or an Event of Default.


f. This Fourth Amendment Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of an
executed counterpart of this Fourth Amendment Agreement by telecopy or other
electronic imaging means (e.g., “pdf” or “tif”) shall be effective as delivery
of a manually executed counterpart hereof.


g. THIS FOURTH AMENDMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


[Signature pages follow]






















--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment
Agreement to be duly executed as of the date first above written.
BORROWERS:
SHILOH INDUSTRIES, INC.,

a Delaware corporation                        
By:
/s/ Thomas M. Dugan
Name:
Thomas M. Dugan
Title:
Vice President of Finance and Treasurer

SHILOH HOLDINGS NETHERLANDS B.V.,
a besloten vennootschap met beperkte aansprakelijkheid organized under the laws
of the Netherlands


                        
By:
/s/ Ramzi Y. Hermiz
Name:
Ramzi Y. Hermiz
Title:
Director B



and
                        
By:
/s/ H.L. Jewitt
Name:
H.L. Jewitt
Title:
Director A





GUARANTORS:                SHILOH CORPORATION,
an Ohio corporation


                        
By:
/s/ Thomas M. Dugan
Name:
Thomas M. Dugan
Title:
Vice President of Finance and Treasurer





GREENFIELD DIE & MANUFACTURING CORP.,
a Michigan corporation


                        
By:
/s/ Thomas M. Dugan
Name:
Thomas M. Dugan
Title:
Vice President of Finance and Treasurer

                        


















--------------------------------------------------------------------------------




JEFFERSON BLANKING INC.,
a Georgia corporation
                        
By:
/s/ Thomas M. Dugan
Name:
Thomas M. Dugan
Title:
Vice President of Finance and Treasurer

    
SHILOH AUTOMOTIVE, INC.,
an Ohio corporation


                        
By:
/s/ Thomas M. Dugan
Name:
Thomas M. Dugan
Title:
Vice President of Finance and Treasurer



SHILOH INDUSTRIES, INC. DICKSON
MANUFACTURING DIVISION,
a Tennessee corporation


                        
By:
/s/ Thomas M. Dugan
Name:
Thomas M. Dugan
Title:
Vice President of Finance and Treasurer





LIVERPOOL COIL PROCESSING, INCORPORATED,
an Ohio corporation


                        
By:
/s/ Thomas M. Dugan
Name:
Thomas M. Dugan
Title:
Vice President of Finance and Treasurer





MEDINA BLANKING, INC.,
an Ohio corporation


                        
By:
/s/ Thomas M. Dugan
Name:
Thomas M. Dugan
Title:
Vice President of Finance and Treasurer

                


THE SECTIONAL DIE COMPANY,
an Ohio corporation
                        
By:
/s/ Thomas M. Dugan
Name:
Thomas M. Dugan
Title:
Vice President of Finance and Treasurer

                




--------------------------------------------------------------------------------




SECTIONAL STAMPING, INC.,
an Ohio corporation


                        
By:
/s/ Thomas M. Dugan
Name:
Thomas M. Dugan
Title:
Vice President of Finance and Treasurer





SHILOH DIE CAST LLC,
an Ohio limited liability company


                        
By:
/s/ Thomas M. Dugan
Name:
Thomas M. Dugan
Title:
Treasurer

                


ALBANY-CHICAGO COMPANY LLC,
a Wisconsin limited liability company


                        
By:
/s/ Thomas M. Dugan
Name:
Thomas M. Dugan
Title:
Treasurer



SHILOH DIE CAST MIDWEST LLC,
an Ohio limited liability company


                        
By:
/s/ Thomas M. Dugan
Name:
Thomas M. Dugan
Title:
Treasurer

                    
SHILOH HOLDINGS INTERNATIONAL, INC.,
a Michigan corporation


                        
By:
/s/ Thomas M. Dugan
Name:
Thomas M. Dugan
Title:
Vice President of Finance and Treasurer

    


FMS MAGNUM HOLDINGS LLC,
an Ohio limited liability company


                        
By:
/s/ Thomas M. Dugan
Name:
Thomas M. Dugan
Title:
Treasurer







--------------------------------------------------------------------------------




WENTWORTH ACQUISITION LLC,
a Michigan limited liability company


                        
By:
/s/ Thomas M. Dugan
Name:
Thomas M. Dugan
Title:
Treasurer







SHILOH MANUFACTURING LLC,
an Ohio limited liability company


                        
By:
/s/ Thomas M. Dugan
Name:
Thomas M. Dugan
Title:
Treasurer

            




--------------------------------------------------------------------------------




ADMINISTRATIVE
AGENT:
BANK OF AMERICA, N.A.

as Administrative Agent
By:
/s/ Rosanne Parsill
Name:
Rosanne Parsill
Title:
Vice President

        


LENDER:
BANK OF AMERICA, N.A.

as a Lender, Swing Line Lender: Dutch Swing Line Lender
and L/C Issuer
By:
/s/ Michael Miller
Name:
Michael Miller
Title:
Vice President





--------------------------------------------------------------------------------




                        
LENDER:                    JPMORGAN CHASE BANK, N.A.,
as a Lender


By:
/s/ Henry W. Centa
Name:
Henry W. Centa
Title:
Executive Director





--------------------------------------------------------------------------------




                        


LENDER:                    COMPASS BANK,
as a Lender


                        
By:
/s/ Sandra Centa
Name:
Sandra Centa
Title:
Senior Vice President





--------------------------------------------------------------------------------




    


LENDER:                    CITIZENS BANK, N.A.
as a Lender


                        
By:
/s/ Megan M. Livingston
Name:
Megan M. Livingston
Title:
Vice President





--------------------------------------------------------------------------------








LENDER:                    THE PRIVATEBANK AND TRUST COMPANY,
as a Lender


                        
By:
/s/ Robert Cheffins
Name:
Robert Cheffins
Title:
Commercial Banking Officer







--------------------------------------------------------------------------------






LENDER:                    THE HUNTINGTON NATIONAL BANK
as a Lender


                        
By:
/s/ Amanda M. Sigg
Name:
Amanda M. Sigg
Title:
Vice President







--------------------------------------------------------------------------------








LENDER:                    FIRST NIAGARA BANK, N.A.
as a Lender


                        
By:
/s/ Philip L. Rice
Name:
Philip L. Rice
Title:
Senior Vice President

    




--------------------------------------------------------------------------------






LENDER:                    ASSOCIATED BANK, N.A.
as a Lender


                        
By:
/s/ Viktor R. Gottlieb
Name:
Viktor R. Gottlieb
Title:
Vice President

    




--------------------------------------------------------------------------------






LENDER:                    FIRSTMERIT BANK, N.A.
as a Lender


                        
By:
/s/ Robert G. Morlan
Name:
Robert G. Morlan
Title:
Senior Vice President

    








